 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                  )     Case №: 2:12-cr-00401-KJM
                                                )
 9                  Plaintiff,                  )
                                                )                    ORDER
10           vs.                                )               APPOINTING COUNSEL
                                                )
11   ALBERT LEE MITCHELL,                       )
                                                )
12                  Defendant.                  )
                                                )
13
14          The court referred this case to the Federal Defender to identify a CJA panel attorney to

15   represent the defendant. Erin Radekin is hereby appointed effective July 23, 2019, the date the

16   Office of the Federal Defender contacted her.

17   DATED: July 29, 2019.
18
19
                                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
